Citation Nr: 1705649	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  15-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1964 to May 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 70 percent disabling since February 13, 2012.  The Veteran was last afforded a VA examination in April 2014 regarding his claim for TDIU.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, entitlement to TDIU must be remanded.  

In addition, the evidence of record includes VA treatment records noting the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  See October 2009 VA treatment report.  Records pertaining to any claim for SSA disability benefits are not associated with the claims file.  As such, the Board must remand this case to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Ongoing relevant VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Finally, prior to recent amendments not applicable here, VA accepted an informal claim - i.e., "[a]ny communication or action[ ] indicating an intent to apply for one or more benefits," 38 C.F.R. § 3.155(a) (2012) - as an original claim for effective date purposes.  See Norris v. West, 12 Vet. App. 413, 416 (1999); Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (amending, inter alia, 38 C.F.R. § 3.155).  To qualify as an informal claim, a written document must evince an intent to apply for benefits and identify the benefits sought.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325 (Fed. Cir. 2006); Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  In this case, the Veteran submitted an informal claim for new and material evidence for service connection for a back disability in November 2012 that has remained unadjudicated.  As this claim is inextricably intertwined with the claim remaining on appeal, this matter should be developed and adjudicated.  See 38 U.S.C.A. § 5103A(g); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file all VA treatment records dated since November 2015, as well as any identified outstanding private treatment records that have not been associated with the claims file.  
2. Secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in any determination on a claim for SSA disability benefits.  If such records are unavailable, it must be so certified for the record (with an explanation of the reason why they are unavailable).  

3. Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of the impact of his service-connected PTSD on his ability to work.  He should also be notified that he may submit lay statements from himself and from individuals who have first-hand knowledge of any relationship between the Veteran's back disability and his service.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.  

4. After the above development, schedule the Veteran for an examination to determine the nature and etiology of his back disability.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  The examiner should must opine as to whether it is at least as likely as not the back disability had its onset in service.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resorting to speculation, that should be explained.   

5. Then, schedule the Veteran for a VA examination to determine the current severity of his psychiatric disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  All findings, along with a fully articulated medical rationale for all opinions, should be set forth in the examination report.  

6. Then adjudicate the Veteran's back disability claim and then readjudicate his TDIU appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

